Order entered July 14, 2022




                                    In the
                           Court of Appeals
                    Fifth District of Texas at Dallas

                              No. 05-22-00425-CV

             IN RE JOHN MICHAEL FITZPATRICK, Relator

         Original Proceeding from the 429th Judicial District Court
                           Collin County, Texas
                   Trial Court Cause No. 429-50901-2020

                                  ORDER
                Before Justices Schenck, Reichek, and Carlyle

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                             /s/   CORY L. CARLYLE
                                                   JUSTICE